Citation Nr: 0637675	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  03-07 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an initial compensable rating for the service-
connected pityriasis lichenoides chronica. 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel






INTRODUCTION

The veteran had active service from March 1986 to August 
1993.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland.

In July 2003, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge. A transcript of 
that hearing has been associated with the claims file.  

In October 2004, the Board remanded the claim for additional 
development and adjudicative action. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the case of Stegall v. West, 11 Vet. App. 268 (1998), the 
United States Court of Appeals for Veterans Claims (Court) 
held that a remand by the Board imposes upon the Secretary of 
the VA a concomitant duty to ensure compliance with the terms 
of the remand.  It was further held that where the remand 
orders of the Board are not complied with, the Board errs in 
failing to insure compliance.  Id.

Although the Board sincerely regrets the additional delay, a 
remand is required in this case.  In the Board's October 2004 
remand, the Board directed the RO to inform the veteran of 
the August 2002 amended regulations relating to the criteria 
for evaluating skin disorders.  Though the veteran was sent a 
supplemental statement of the case (SSOC) in April 2006, 
there is no evidence that the veteran was informed of the 
amended regulations.  Due process requires that this claim be 
remanded.  Id.

Accordingly, the case is REMANDED to the RO/AMC for the 
following action:

1. Review the claims file and ensure that 
all notice obligations are satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002), including the new 
notice requirements, pursuant to 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006) for the increased rating claim. 

2. Inform the veteran of the amended 
regulations for evaluating skin disorders, 
amended August 30, 2002.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



